              Case 1:19-cv-09059-DLC Document 1 Filed 09/30/19 Page 1 of 15



                            UNITED STATES DISTRICT COURT FOR
                           THE SOUTHERN DISTRICT OF NEW YORK


 MITSUKO K LIN,                                       )
                                                      )
                            Plaintiff,                ) Case No. 19-cv-9059
                                                      )
             v.                                       ) JURY TRIAL DEMANDED
                                                      )
 PRESIDIO, INC., BOB CAGNAZZI, HEATHER                )
 BERGER, CHRISTOPHER L. EDSON, SALIM                  )
 HIRJI, STEVEN LERNER, MATTHEW H.                     )
 NORD, PANKAJ PATEL, MICHAEL REISS, and               )
 TODD H. SIEGEL,                                      )
                                                      )
                            Defendants.               )
                                                      )


    COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934

            Plaintiff, Mitsuko K Lin, by her undersigned attorneys, for this complaint against

  defendants, alleges upon personal knowledge with respect to herself, and upon information and

  belief based upon, inter alia, the investigation of counsel, as to all other allegations herein, as

  follows:

                                         NATURE OF THE ACTION

       1.         This is an action brought by Plaintiff against Presidio, Inc. (“Presidio” or the

“Company”) and the members of the Company’s board of directors (collectively referred to as the

“Board” or the “Individual Defendants” and, together with Presidio, the “Defendants”) for their

violations of Sections 14(a) and 20(a) of the Securities Exchange Act of 1934 (“Exchange Act”), 15

U.S.C. §§ 78n(a), 78t(a) respectively, and United States Securities and Exchange Commission

(“SEC”) Rule 14a-9, 17 C.F.R. § 240.14a-9. Plaintiff’s claims arise in connection with the proposed

acquisition of Presidio by BCEC — Port Holdings (Delaware), LP (“Parent”) through Parent’s

wholly-owned subsidiary, Port Merger Sub, Inc. (“Merger Sub”) (collectively “Port”).


                                                  1
               Case 1:19-cv-09059-DLC Document 1 Filed 09/30/19 Page 2 of 15



          2.     Parent is an affiliate of investment funds advised by BC Partners.

          3.     On August 14, 2019, Presidio entered into an agreement and plan of merger (the

“Merger Agreement”), pursuant to which Merger Sub will be merged with and into the Company,

with the Company continuing as the surviving entity and wholly-owned subsidiary of Parent (the

“Proposed Transaction”).

          4.     Under the terms of the Proposed Transaction, Presidio shareholders will be entitled to

receive $16.00 in cash for each share of Presidio common stock they own (the “Merger

Consideration”).

          5.     On September 10, 2019, in order to convince Presidio public common shareholders to

vote in favor of the Proposed Transaction, the Defendants authorized the filing of a materially

incomplete and misleading Preliminary Proxy Statement (the “Proxy”) with the SEC, in violation of

Sections 14(a) and 20(a) of the Exchange Act.

          6.     In particular, the Proxy contains materially incomplete and misleading information

concerning: (i) the financial projections for Presidio; (ii) the valuation analyses performed by

Presidio’s financial advisor, LionTree Advisors LLC (“LionTree”); and (iii) the Background of the

Merger.

          7.     The special meeting of Presidio’s shareholders is imminent and the Proposed

Transaction is expected to close in the fourth quarter of 2019 (the “Shareholder Vote”). Therefore, it

is imperative that the material information that has been omitted from the Proxy is disclosed prior to

the Shareholder Vote, so that Presidio’s shareholders can properly exercise their corporate voting

rights.

          8.     For these reasons, and as set forth in detail herein, Plaintiff asserts claims against

Defendants for violations of Sections 14(a) and 20(a) of the Exchange Act and Rule 14a-9. Plaintiff

seeks to enjoin Defendants from taking any steps to consummate the Proposed Transaction unless and


                                                   2
             Case 1:19-cv-09059-DLC Document 1 Filed 09/30/19 Page 3 of 15



until the material information discussed below is disclosed to Presidio’s public common shareholders

sufficiently in advance of the upcoming Shareholder Vote or, in the event the Proposed Transaction

is consummated, to recover damages resulting from the Defendants’ violations of the Exchange Act.

                                   JURISDICTION AND VENUE

       9.      This Court has jurisdiction over all claims asserted herein pursuant to Section 27 of

the 1934 Act because the claims asserted herein arise under Sections 14(a) and 20(a) of the 1934 Act

and Rule 14a-9.

       10.     Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either present

in this District for jurisdictional purposes or has sufficient minimum contacts with this District as to

render the exercise of jurisdiction over each Defendant by this Court permissible under the traditional

notions of fair play and substantial justice. “Where a federal statute such as Section 27 of the

[Exchange] Act confers nationwide service of process, the question becomes whether the party has

sufficient contacts with the United States, not any particular state.” Sec. Inv’r Prot. Corp. v. Vigman,

764 F.2d 1309, 1315 (9th Cir. 1985). “[S]o long as a defendant has minimum contacts with the United

States, Section 27 of the Act confers personal jurisdiction over the defendant in any federal district

court.” Id. at 1316.

       11.     Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. §

78aa, as well as 28 U.S.C. § 1391, because Defendants are found or are inhabitants or transact business

in this District. Indeed, Presidio’s common stock trades on the Nasdaq Global Select Market

(“NasdaqGS”), which is headquartered in this District. See, e.g., United States v. Svoboda, 347 F.3d

471, 484 n.13 (2d Cir. 2003) (collecting cases). In addition, Presidio’s principal executive offices are

located in this District at One Penn Plaza, New York, NY 10119. Further, the special meeting for

Presidio shareholders to vote on the Proposed Transaction will be held at Presidio’s principal


                                                   3
             Case 1:19-cv-09059-DLC Document 1 Filed 09/30/19 Page 4 of 15



executive offices as well. Moreover, LionTree is also located in this District at 660 Madison Avenue,

New York, NY 10065. Last, Wachtell, Lipton, Rosen & Katz, Presidio’s legal advisor for the

Proposed Transaction, is located in this District at 51 West 52nd Street, New York, NY 10019.

                                              PARTIES

       12.     Plaintiff is, and has been continuously throughout all times relevant hereto, the owner

of Presidio common stock.

       13.     Defendant Presidio is a public company incorporated under the laws of Delaware with

principal executive offices located at One Penn Plaza, New York, NY 10119. Presidio’s common

stock is traded on the NasdaqGS under the ticker symbol “PSDO.”

       14.     Defendant Bob Cagnazzi is, and has been at all relevant times, Chairman of the Board,

a director, and Chief Executive Officer of the Company.

       15.     Defendant Heather Berger is, and has been at all relevant times, a director of the

Company.

       16.     Defendant Christopher L. Edson is, and has been at all relevant times, a director of the

Company.

       17.     Defendant Salim Hirji is, and has been at all relevant times, a director of the Company.

       18.     Defendant Steven Lerner is, and has been at all relevant times, a director of the

Company.

       19.     Defendant Matthew H. Nord is, and has been at all relevant times, a director of the

Company.

       20.     Defendant Pankaj Patel is, and has been at all relevant times, a director of the

Company.

       21.     Defendant Michael Reiss is, and has been at all relevant times, a director of the

Company.


                                                  4
             Case 1:19-cv-09059-DLC Document 1 Filed 09/30/19 Page 5 of 15



       22.     Defendant Todd H. Siegel is, and has been at all relevant times, a director of the

Company.

       23.     The defendants identified in paragraphs 14 through 22 are collectively referred to

herein as the “Board” or the “Individual Defendants,” and together with Presidio, the “Defendants.”

                                 SUBSTANTIVE ALLEGATIONS

Background of the Company and the Proposed Transaction

       24.     Presidio is a provider of information technology (IT) solutions. The Company focuses

on digital infrastructure, cloud, and security solutions. The Company provides solutions advanced

networking, Internet of Things (IoT), data analytics, data center modernization, hybrid and multi

cloud, cyber risk management, and enterprise mobility for digital transformation. Presidio uses risk-

based security consulting methodology to assess, design, implement, manage, and maintain

information security solutions

       25.     On August 14, 2019, the Board caused the Company to enter into the Merger

Agreement with Port.

       26.     Pursuant to the terms of the Merger Agreement, each share of Presidio common stock

will be converted into the right to receive $16.00 in cash.

       27.     According to the August 14, 2019, press release announcing the Proposed Transaction:

              Presidio, Inc. Announces Definitive Agreement to be Acquired by BC
                                              Partners
              New York, NY – August 14, 2019 – Presidio, Inc. (NASDAQ:PSDO)
              (together with its subsidiaries, “Presidio” or the “Company”), a leading
              North American IT solutions provider delivering Digital Infrastructure,
              Cloud and Security solutions to create agile, secure infrastructure platforms
              for commercial and public sector customers, today announced it has entered
              into a definitive agreement to be acquired by funds advised by BC Partners,
              a leading international investment firm, in an all-cash transaction valued at
              approximately $2.1 billion, including Presidio’s net debt.

              Under the terms of the agreement, Presidio stockholders will receive $16.00
              in cash for each share of Presidio common stock they own. The purchase
              price represents a premium of 21.3% over Presidio’s closing stock price of
              $13.19 on August 13, 2019, and a premium of 18.3% over the Company’s
                                                 5
Case 1:19-cv-09059-DLC Document 1 Filed 09/30/19 Page 6 of 15



 60-day volume-weighted average share price leading up to this
 announcement. The Presidio Board of Directors unanimously approved the
 agreement with BC Partners and recommends that Presidio stockholders vote
 in favor of the transaction.

 “We believe this transaction will provide immediate and substantial value to
 Presidio stockholders, while providing us with a partner that can add
 strategic and operational expertise to our business, with a focus on executing
 our long-term strategy,” commented Bob Cagnazzi, Chief Executive Officer
 of Presidio.

 “Over the last several years, Presidio has become the leader in designing,
 developing, deploying and managing agile secure IT infrastructures that
 drive real business value for thousands of commercial and public sector
 entities across the United States,” said Fahim Ahmed, lead deal Partner of
 BC Partners. “We look forward to supporting the Company in its next phase
 of growth.”
 “Presidio fits squarely with our key investment priorities. Its markets benefit
 from secular growth, as IT systems and networks have become increasingly
 complex. It is well positioned as a leader in a fragmented industry, offering
 scope for further expansion. We’re excited to partner with Bob and his team
 to support the future growth of the business,” said Raymond Svider, Partner
 and Chairman of BC Partners.
 Transaction Details

 Closing of the transaction is subject to customary conditions, including
 approval by the holders of a majority of the outstanding shares of Presidio
 common stock, expiration or early termination of the applicable waiting
 period under the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
 and other required regulatory approvals, including approval from CFIUS. AP
 VIII Aegis Holdings, L.P., an affiliate of investment funds managed by
 affiliates of Apollo Global Management, LLC, which owns approximately
 42% of the outstanding shares of Presidio common stock, has entered into a
 voting agreement with BC Partners, pursuant to which it has agreed, among
 other things, to vote its shares of Presidio common stock in favor of the
 merger, and against any competing transaction, so long as, among other
 things, the Presidio board continues to recommend that Presidio stockholders
 vote in favor of the merger.

 Presidio expects to continue to pay its regular quarterly dividend of $0.04
 per share, during the pendency of the transaction.

 The parties expect the transaction to close in the fourth quarter of 2019. Upon
 completion of the transaction, Presidio will become a privately held
 company, and its common stock will no longer be listed on the NASDAQ
 stock market.


                                     6
             Case 1:19-cv-09059-DLC Document 1 Filed 09/30/19 Page 7 of 15



              Under the terms of the definitive merger agreement, Presidio’s Board and
              advisors may actively initiate, solicit and consider alternative acquisition
              proposals during a 40-day “go shop” period starting from the date of the
              definitive agreement. Presidio will have the right to terminate the merger
              agreement to accept a superior proposal subject to the terms and conditions
              of the merger agreement. There can be no assurances that this process will
              result in a superior proposal, and Presidio does not intend to disclose
              developments with respect to this solicitation process unless and until
              Presidio’s Board makes a determination requiring further disclosure.

              Fully committed debt financing for the transaction will be provided by Citi,
              JPMorgan Chase Bank, N.A. and RBC Capital Markets.

              LionTree Advisors is acting as financial advisor to Presidio, and Wachtell,
              Lipton, Rosen & Katz is acting as its legal counsel. Citi, J.P. Morgan
              Securities LLC and RBC Capital Markets are acting as financial advisors and
              Kirkland & Ellis LLP is acting as legal counsel to BC Partners.

(Emphasis in original).

The Proxy Omits Material Information

       28.       On September 10, 2019, Defendants filed a materially incomplete and misleading

Proxy with the SEC. The special meeting of Presidio shareholders to vote on the Proposed

Transaction is forthcoming. The Individual Defendants were obligated to carefully review the Proxy

before it was filed with the SEC and disseminated to the Company’s shareholders to ensure that it

did not contain any material misrepresentations or omissions. However, the Proxy misrepresents or

omits material information that is necessary for the Company’s shareholders to make an informed

voting decision in connection with the Proposed Transaction.

       29.       First, the Proxy fails to provide enough information regarding financial projections

for the Company. In particular, the Proxy fails to disclose all line items underlying Presidio’s: (i)

unlevered free cash flows; (ii) Total Adjusted EBITDA; and (iii) Pro Forma Adjusted Net Income;

and (iv) Pro Forma Diluted Earnings Per Share. Further, the Proxy fails to provide a reconciliation

of all non-GAAP to GAAP metrics.

       30.       Investors are concerned, perhaps above all else, with the projections and cash flows


                                                  7
              Case 1:19-cv-09059-DLC Document 1 Filed 09/30/19 Page 8 of 15



of the companies in which they invest. Under sound corporate finance theory, the market value of a

company should be premised on the expected unlevered free cash flows of the corporation.

Accordingly, the question that the Company’s shareholders need to answer in determining whether

to vote in favor of the Proposed Transaction is clear: Is the Merger Consideration fair compensation

given Presidio’s projected cash flows? Without the line items underlying Presidio’s unlevered free

cash flows the Company’s shareholders will not be able to properly assess this critical question and

evaluate the fairness of the Merger Consideration.

       31.        Defendants’ failure to disclose all line items used to calculate Total Adjusted

EBITDA and a reconciliation of all non-GAAP to GAAP metrics similarly renders the Proxy

materially misleading.

       32.        If a Proxy discloses financial projections and valuation information, such

projections must be complete and accurate. The question here is not the duty to speak, but liability

for not having spoken enough. With regard to future events, uncertain figures, and other so-called

soft information, a company may choose silence or speech elaborated by the factual basis as then

known—but it may not choose half-truths. See Campbell v. Transgenomic, et al., No. 18-2198 (8th

Cir., March 1, 2019) (noting that “half-truths” are actionable misrepresentations under securities

laws and collecting cases). Accordingly, Defendants have disclosed some of the information related

to the projections relied upon by LionTree, but have omitted crucial line items and reconciliations.

Thus, Defendants’ omission renders the projections disclosed on pages 43-45 of the Proxy

misleading.

       33.        Second, the Proxy omits material information regarding LionTree’s financial

analyses.

       34.        With respect to LionTree’s Discounted Cash Flow Analysis, the Proxy is materially

misleading and incomplete because it fails to disclose: (i) the terminal values for Presidio; and (ii)


                                                  8
             Case 1:19-cv-09059-DLC Document 1 Filed 09/30/19 Page 9 of 15



the number of fully diluted outstanding shares of Presidio common stock as of August 12, 2019.

Proxy at 40. Moreover, although LionTree’s Discounted Cash Flow Analysis is based on unlevered

free cash flows, the Company omits the critical line items underlying unlevered free cash flows as

discussed above. Id. at 44.

       35.       These key inputs are material to Presidio shareholders, and their omission renders

the summary of LionTree’s Discounted Cash Flow Analysis incomplete and misleading. As one

highly-respected law professor explained regarding these crucial inputs, in a discounted cash flow

analysis a banker takes management’s forecasts, and then makes several key choices “each of which

can significantly affect the final valuation.” Steven M. Davidoff, Fairness Opinions, 55 Am. U.L.

Rev. 1557, 1576 (2006). Such choices include “the appropriate discount rate, and the terminal

value…” Id. As Professor Davidoff explains:

               There is substantial leeway to determine each of these, and any change can
               markedly affect the discounted cash flow value. For example, a change in
               the discount rate by one percent on a stream of cash flows in the billions of
               dollars can change the discounted cash flow value by tens if not hundreds
               of millions of dollars….This issue arises not only with a discounted cash
               flow analysis, but with each of the other valuation techniques. This dazzling
               variability makes it difficult to rely, compare, or analyze the valuations
               underlying a fairness opinion unless full disclosure is made of the various
               inputs in the valuation process, the weight assigned for each, and the
               rationale underlying these choices. The substantial discretion and lack of
               guidelines and standards also makes the process vulnerable to manipulation
               to arrive at the “right” answer for fairness. This raises a further dilemma in
               light of the conflicted nature of the investment banks who often provide
               these opinions.

       Id. at 1577-78 (emphasis added). Without the above-mentioned information, Presidio’s

shareholders cannot evaluate for themselves the reliability of LionTree’s Discounted Cash Flow

Analysis, make a meaningful determination of whether the implied equity value ranges reflect the true

value of the Company or was the result of an unreasonable judgment by LionTree, and make an

informed decision regarding whether to vote in favor of the Proposed Transaction.



                                                  9
                Case 1:19-cv-09059-DLC Document 1 Filed 09/30/19 Page 10 of 15



          36.      With respect to LionTree’s Premiums Paid Analysis, the Proxy fails to disclose the

41 transactions observed and the individual premiums paid in each of the individual transactions.

Proxy at 40.

          37.      Third, the Proxy fails to disclose material information regarding the Background of

the Merger.

          38.      The Proxy discloses that Mr. Cagnazzi received approval from the Presidio Board to

engage in discussions with BC Partners regarding post-close compensation. However, the Proxy

fails to disclose who the compensation would apply to, the terms of the compensation, and whether

an agreement on post-close compensation was ever reached. Id. at 29.

          39.      Defendants’ failure to provide the foregoing material information renders the

statements in the Proxy false and/or materially misleading.

          40.      In sum, the omission of the above-referenced information renders the Proxy

materially incomplete and misleading, in contravention of the Exchange Act. Absent disclosure of

the foregoing material information prior to the upcoming shareholder vote concerning the Proposed

Transaction, Plaintiff will be unable to make an informed decision regarding whether to vote his

shares in favor of the Proposed Transaction, and he is thus threatened with irreparable harm,

warranting the injunctive relief sought herein.

                                          CAUSES OF ACTION

                                                  COUNT I

 (Against All Defendants for Violations of Section 14(a) of the Exchange Act and Rule 14a-9)

          41.      Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          42.      Section 14(a)(1) of the Exchange Act makes it “unlawful for any person, by the use

of the mails or by any means or instrumentality of interstate commerce or of any facility of a national


                                                      10
             Case 1:19-cv-09059-DLC Document 1 Filed 09/30/19 Page 11 of 15



securities exchange or otherwise, in contravention of such rules and regulations as the Commission

may prescribe as necessary or appropriate in the public interest or for the protection of investors, to

solicit or to permit the use of his name to solicit any proxy or consent or authorization in respect of

any security (other than an exempted security) registered pursuant to section 78l of this title.” 15

U.S.C. § 78n(a)(1).

       43.      Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange Act,

provides that proxy communications shall not contain “any statement which, at the time and in the

light of the circumstances under which it is made, is false or misleading with respect to any material

fact, or which omits to state any material fact necessary in order to make the statements therein not

false or misleading.” 17 C.F.R. § 240.14a-9.

       44.      The omission of information from a proxy will violate Section 14(a) and Rule 14a-9

if other SEC regulations specifically require disclosure of the omitted information.

       45.      Defendants have issued the Proxy with the intention of soliciting the Company’s

common shareholders’ support for the Proposed Transaction. Each of the Individual Defendants

reviewed and authorized the dissemination of the Proxy, which fails to provide critical information

regarding, amongst other things: (i) financial projections for Presidio; (ii) the valuation analyses

performed by LionTree in support of its fairness opinion; and (iii) the Background of the Merger.

       46.      In so doing, Defendants made untrue statements of fact and/or omitted material facts

necessary to make the statements made not misleading. Each of the Individual Defendants, by virtue

of their roles as officers and/or directors, were aware of the omitted information but failed to disclose

such information, in violation of Section 14(a). The Individual Defendants were therefore negligent,

as they had reasonable grounds to believe material facts existed that were misstated or omitted from

the Proxy, but nonetheless failed to obtain and disclose such information to the Company’s

shareholders although they could have done so without extraordinary effort.


                                                    11
             Case 1:19-cv-09059-DLC Document 1 Filed 09/30/19 Page 12 of 15



       47.      The Individual Defendants knew or were negligent in not knowing that the Proxy is

materially misleading and omits material facts that are necessary to render it not misleading. The

Individual Defendants undoubtedly reviewed and relied upon most if not all of the omitted

information identified above in connection with their decision to approve and recommend the

Proposed Transaction; indeed, the Proxy states that LionTree reviewed and discussed its financial

analyses with the Board, and further states that the Board considered the financial analyses provided

by LionTree, as well as its fairness opinion and the assumptions made and matters considered in

connection therewith. Further, the Individual Defendants were privy to and had knowledge of the

projections for the Company and the details surrounding the process leading up to the signing of the

Merger Agreement. The Individual Defendants knew or were negligent in not knowing that the

material information identified above has been omitted from the Proxy, rendering the sections of the

Proxy identified above to be materially incomplete and misleading.           Indeed, the Individual

Defendants were required to, separately, review LionTree’s analyses in connection with their receipt

of the fairness opinions, question LionTree as to its derivation of fairness, and be particularly

attentive to the procedures followed in preparing the Proxy and review it carefully before it was

disseminated, to corroborate that there are no material misstatements or omissions.

       48.      The Individual Defendants were, at the very least, negligent in preparing and

reviewing the Proxy. The preparation of a proxy statement by corporate insiders containing

materially false or misleading statements or omitting a material fact constitutes negligence. The

Individual Defendants were negligent in choosing to omit material information from the Proxy or

failing to notice the material omissions in the Proxy upon reviewing it, which they were required to

do carefully as the Company’s directors. Indeed, the Individual Defendants were intricately involved

in the process leading up to the signing of the Merger Agreement and preparation and review of the

Company’s financial projections.


                                                  12
                Case 1:19-cv-09059-DLC Document 1 Filed 09/30/19 Page 13 of 15



          49.      Presidio is also deemed negligent as a result of the Individual Defendants’ negligence

in preparing and reviewing the Proxy.

          50.      The misrepresentations and omissions in the Proxy are material to Plaintiff, who will

be deprived of their right to cast an informed vote if such misrepresentations and omissions are not

corrected prior to the Shareholder Vote. Plaintiff has no adequate remedy at law. Only through the

exercise of this Court’s equitable powers can Plaintiff be fully protected from the immediate and

irreparable injury that Defendants’ actions threaten to inflict.

                                                 COUNT II

                    (Against the Individual Defendants for Violations of Section 20(a) of the
                                                   Exchange Act)
          51.      Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          52.      The Individual Defendants acted as controlling persons of Presidio within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

officers and/or directors of Presidio, and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the incomplete and misleading statements contained in the

Proxy filed with the SEC, they had the power to influence and control and did influence and control,

directly or indirectly, the decision making of the Company, including the content and dissemination

of the various statements that Plaintiff contends are materially incomplete and misleading.

          53.      Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy and other statements alleged by Plaintiff to be misleading prior to and/or shortly

after these statements were issued and had the ability to prevent the issuance of the statements or

cause the statements to be corrected.

          54.      In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had


                                                      13
             Case 1:19-cv-09059-DLC Document 1 Filed 09/30/19 Page 14 of 15



the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same.            The Proxy contains the unanimous

recommendation of each of the Individual Defendants to approve the Proposed Transaction. They

were thus directly involved in preparing this document.

       55.      In addition, as the Proxy sets forth at length, and as described herein, the Individual

Defendants were involved in negotiating, reviewing, and approving the Merger Agreement. The

Proxy purports to describe the various issues and information that the Individual Defendants

reviewed and considered. The Individual Defendants participated in drafting and/or gave their input

on the content of those descriptions.

       56.      By virtue of the foregoing, the Individual Defendants have violated Section 20(a) of

the Exchange Act.

       57.      As set forth above, the Individual Defendants had the ability to exercise control over

and did control a person or persons who have each violated Section 14(a) and Rule 14a-9 by their

acts and omissions as alleged herein. By virtue of their positions as controlling persons, these

defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate result

of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

       58.      Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                        PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:

       A.       Preliminarily enjoining Defendants and all persons acting in concert with them from

proceeding with the Shareholder Vote or consummating the Proposed Transaction, unless and until

the Company discloses the material information discussed above which has been omitted from the


                                                   14
              Case 1:19-cv-09059-DLC Document 1 Filed 09/30/19 Page 15 of 15



Proxy;

         B.      Directing the Defendants to account to Plaintiff for all damages sustained as a result

of their wrongdoing;

         C.      Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and expert fees and expenses; and

         D.      Granting such other and further relief as this Court may deem just and proper.

                                             JURY DEMAND

         Plaintiff demands a trial by jury on all issues so triable.




 Dated: September 30, 2019                              MONTEVERDE & ASSOCIATES PC
                                                  By:    /s/ Juan E. Monteverde
                                                        Juan E. Monteverde (JM-8169)
                                                        The Empire State Building
                                                        350 Fifth Avenue, Suite 4405
                                                        New York, NY 10118
                                                        Tel:(212) 971-1341
                                                        Fax:(212) 202-7880
                                                        Email: jmonteverde@monteverdelaw.com

                                                        Attorneys for Plaintiff




                                                     15
